J-A15025-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                       IN THE SUPERIOR COURT OF
                                                         PENNSYLVANIA


                       v.

ROBERT EMANUEL JACKSON, JR.


                             Appellant                 No. 1027 MDA 2016


        Appeal from the Judgment of Sentence dated March 29, 2016
           In the Court of Common Pleas of Cumberland County
            Criminal Division at No(s): CP-21-CR-0003688-2014

BEFORE: MOULTON, J., SOLANO, J., and MUSMANNO, J.

MEMORANDUM BY SOLANO, J.:                          FILED NOVEMBER 02, 2017

       Appellant, Robert Emanuel Jackson, Jr., appeals from the judgment of

sentence imposed after he was convicted by a jury of rape, aggravated

assault, and related offenses.1 We affirm.

       We state the facts in the light most favorable to the Commonwealth,

as verdict-winner. See Commonwealth v. McFadden, 156 A.3d 299, 303

(Pa. Super. 2017).          As the trial court explained, in December 2013, the



____________________________________________
1 Specifically, Appellant was convicted of rape by threat of forcible
compulsion, 18 Pa.C.S. § 3121(a)(2); involuntary deviant sexual intercourse
by threat of forcible compulsion, id. § 3123(a)(2); burglary of a building
adapted for overnight accommodations while a person is present, id.
§ 3502(a)(1); sexual assault, id. § 3124.1; aggravated assault, id.
§ 2702(a)(4); possession of a firearm by a person prohibited from
possession, id. § 6105(a)(1); criminal trespass by entry of a building or
occupied structure, id. § 3503(a)(1)(i); unlawful restraint creating a risk of
serious bodily injury, id. § 2902(a)(1); terroristic threats with intent to
terrorize another, id. § 2706(a)(1); and simple assault, id. § 2701(a)(3).
J-A15025-17


victim, Jennifer Woodard, began a romantic relationship with Appellant.

Trial Ct. Op. at 2; N.T. Trial at 60-61. Then —

      In September 2014, she unilaterally ended the relationship.
      Despite the end of the relationship, [Appellant] would not stop
      contacting the victim by phone and social media[,] forcing her to
      block him electronically on all platforms.               All this
      notwithstanding, on October 21, [2014, Appellant] showed up at
      [Ms. Woodard]’s house unannounced and uninvited, pushed his
      way in and pressured [Ms. Woodard] into a discussion about
      their relationship. Ultimately, she convinced him to leave, which
      he did without harming her, though he was extremely angry she
      had not permitted him to stay overnight.

Trial Ct. Op. at 2; see also N.T. Trial at 63.

      On October 31, 2014, Ms. Woodard was alone in her home getting

ready to go out with friends. Trial Ct. Op. at 2; see also N.T. Trial at 64-65.

Appellant knocked on her door, and, when she answered it, he pulled a gun

on her, pressed it against her head, and forced his way inside. “With the

gun held to her head, he said, ‘I’m going to kill you, bitch, and I’m going to

kill myself.’”   Trial Ct. Op. at 2 (quoting N.T. Trial at 66).   Appellant “hit

[Ms. Woodard] across the face, and [she] fell down.”         N.T. Trial at 66.

Ms. Woodard later testified that Appellant hit her with “[h]is hand . . . [o]n

the left side of [her] face” “several times”; she added: “I don’t know if he

punched me [or] hit me with an open hand.” Id. When asked if Appellant

“hit you hard,” Ms. Woodard answered affirmatively. Id. at 92.

      Appellant “then grabbed [Ms. Woodard] by her hair and pulled her

across the floor into her bedroom while she begged for her life.” Trial Ct.

Op. at 2; see also N.T. Trial at 66-67. He closed the door and pointed the

                                      -2-
J-A15025-17


gun at her.   Trial Ct. Op. at 2.   The trial court then described Appellant’s

assault:

      As he forced [Ms. Woodard] to take her clothes off, he taunted
      her by tracing the point from the laser scope of the gun over
      various parts of her body. He demanded she perform oral sex
      on him and threatened that if she failed to comply her children
      would never see her again. During these threats, [Appellant]
      removed the jacket he was wearing but kept his clothes on while
      he had his penis out and was masturbating. [Appellant] began
      counting out loud[,] threatening that if [Ms. Woodard] did not
      comply with his demands by the time he reached 10 he would
      kill her. In fear for her life and against her will, [Ms. Woodard]
      complied, and performed oral sex on [Appellant]. During the
      entire time she was being forced to have [Appellant]’s penis in
      her mouth, he had the gun pressed against her head.

      After a period of time, [Appellant] forced [Ms. Woodard] onto
      her bed and penetrated her vaginally. He was not wearing a
      condom and ejaculated almost immediately. He then attempted
      to penetrate her anally but, in pain, she screamed and jumped
      away.      At that moment, [Appellant]’s demeanor suddenly
      changed. With seeming remorse, he said he couldn’t believe he
      hit her and raped [her] and that he could not go to jail. Still in
      fear for her life, as [Appellant] remained armed, [Ms. Woodard]
      told him that she would never tell anyone what happened and
      tried to convince him to consider his love for his children and
      just to leave peacefully.

Id. at 2-3; see also N.T. Trial at 67, 70.

      In an apparent attempt to explain his actions and state of mind,

Appellant then forced Ms. Woodard to read aloud entries from a personal

journal that were stored on his cellular telephone.         Cmwlth. Ex. 20,

Attachment #2; N.T. Trial at 70-74. In the journal, Appellant wrote:

      My feelings all over the place. I have been talking to my friend,
      the one who have been listening. Sometimes I feel she hears
      what she wants to hear and not what I’m saying. Sometimes I
      don’t even know what I’m saying.

                                     -3-
J-A15025-17


     I miss my son. He’s 15 and I haven’t seen him since he was 6.
     His mother and I never got along. I married her because she
     was pregnant. I thought I loved her but never did. . . . I never
     knew there were so much raw emotions inside me. Never knew
     the level of my hurt until now. . . . I want to badly share this
     with Jennifer but I know she doesn’t care one bit about me. . . .
     The anger is fading; my focus and future seem bright. . . . For so
     long, too long I have been hurting. For nothing but the love of
     God can ease my pain. I became numb to this pain, never
     knowing it was killing me slowly only surfacing to cause damage
     to those around me, to those I love.

     My hurtful words were, are a result of that pain. . . . I caused
     pain that no apologies can heal. . . . Many thoughts flooding my
     mind, a lot of what ifs, could’ve been. If this keeps up its going
     to be a long day. . . . Reached out to three Therapists this
     morning that accepts my insurance. . . . First appointment is
     Friday October 31, 2014. To be honest, I’m a little bit nervous.
     No correction, I’m scared to death! . . . Its 3:00 and I can only
     imagine the smile on her face because she just got off. . . . Here
     I go again, thinking about her. . . . Now the drive home with
     nothing but my thoughts. . . . To say I wasn’t thinking about
     Jennifer would be a lie. . . . Really don’t want to be here. Sitting
     here thinking. . . . Do I really want that? . . . Only in my mind
     have I spoken with her. . . . I’ve been talking to a great friend
     about my feelings these last few days. . . . While talking to my
     friend I must have called Jennifer the “b” word a hundred times.
     I have never called her out of her name before so I don’t know
     why I am so angry. . . . I don’t know but something is causing
     my anger towards her and I can’t fully explain it. . . . Really not
     in the mood to write, talk or whatever it is I’m doing here.
     Starting to wonder what the purpose is anyway. . . . These
     feelings. Where the hell are they coming from? Why do I feel
     the way I do? No damn wonder I am 48 and alone. . . . I’m
     sitting at work and really didn’t feel like coming in but I’m glad I
     am here. I don’t know if I could stand the random thoughts that
     flood my mind if I had nothing to focus on all day. I’ve been
     there before the pain, damn to say the least. Not a good feeling.
     . . . I think I smiled a little. Haven’t really thought about
     Jennifer too much. Don’t know if that’s good or bad. . . .
     Thinking about Jennifer again. Wondering if she misses me, is
     her heart aching like mine? . . . So embarrassing to say the
     least. . . . The thoughts, images and unknown are consuming
     me. She is all I think about. I want bad to contact her but I
     know she wouldn’t take my calls, answer my text or email. . . .
                                      -4-
J-A15025-17


      But to be honest, I’m scared of the things she will pull out of my
      head. . . . Was she afraid of what was in her head, was it too
      much?

      I’m feeling anxious! Man, I hate this feeling....

Cmwlth. Ex. 20, Attachment #2, at 1-4. The journal also included what the

trial court described as “an entry written just before the assault occurred

addressed to [Ms. Woodard] describing how [Appellant] missed [her] and

wanted to get back together with her”; the court added that this passage

had an “ominous ending.”        Trial Ct. Op. at 7; see also Cmwlth. Ex. 20,

Attachment #2, at 1. The entry reads:

      Dear Jennifer,

      Words cannot describe how much you mean to me. When I look
      at our pictures I smile, cry and laugh all at once. I will forever
      be grateful of the time we spent together. You were that once
      great love I let get away. For that, I’m the fool.

      Remember Me,

      Robert

      Journal complete, outcome UNKNOWN

Id. (capitalization in original).

      The trial court continued:

      After [Ms. Woodard] finished reading the journal entries[,
      Appellant] professed his love for her repeatedly and then left.
      As a result of the attack, [Ms. Woodard] suffered facial bruising
      and fear for her life and safety and the safety of her children.

      In extreme distress and afraid [Appellant] may return,
      [Ms. Woodard]’s first concern was for her two children who were
      out with friends. She left to pick up her children . . . On the ride
      over, she called 911.

                                      -5-
J-A15025-17


Trial Ct. Op. at 3-4; see also N.T. Trial at 70-75. Ms. Woodard had a rape

kit examination performed by a nurse at Harrisburg Hospital, and the DNA

analysis from it “resulted in a match for Appellant’s semen.” Trial Ct. Op. at

4; see also N.T. Trial at 78, 148, 293-94. A medical examination also noted

that Ms. Woodard’s face was bruised and she had blood in her nasal

passage. Trial Ct. Op. at 3.

      Police found Appellant’s coat in Ms. Woodard’s residence. Trial Ct. Op.

at 4; see also N.T. Trial at 78-79. In a search of Appellant’s residence, they

found a loaded gun with a laser sight that Ms. Woodard later identified as

the gun used during Appellant’s assault. Id. at 85, 208-10. They also found

an iPad that contained a document titled “Diary of a Broken Man”; it made

several   references   to   Ms.   Woodard   and   contained   passages    that

Ms. Woodard identified as matching those from the journal that Appellant

forced her to read on the night of the assault. Id. at 70, 210-11, 262.

      At 6:43 P.M. on November 1, 2014, under the supervision of police,

Ms. Woodard made a recorded phone call to Appellant in which she

confronted him about the attack.     Appellant said he was driving to North

Carolina, ended the call because of poor cell phone reception, and then

called Ms. Woodard back. Appellant’s return call also was recorded by the

police.   Trial Ct. Op. at 4; see also Cmwlth. Ex. 10 (recording of call).

During the calls, Appellant did not admit assaulting Ms. Woodard but said he

did not plan to hurt her and would be sending her a letter.


                                     -6-
J-A15025-17


       Ultimately, Appellant was arrested and charged with numerous

offenses. Prior to his trial, he moved to exclude the iPad document (which

was referred to during a pretrial hearing on his motion as Appellant’s

“diary”) and the November 1, 2014 recorded calls on the ground that they

included inadmissible hearsay.          The trial court denied those motions.   It

found that the calls were “not hearsay” and “not more prejudicial than

probative.” N.T. Trial at 14-15.2 Similarly, it found that “the contents of the

diary are not hearsay and are relevant to the elements of various offenses.”

Id. at 15.

       Appellant was tried before a jury on December 14-17, 2015. During

the trial, Ms. Woodard provided a chronology of events, as well as graphic

and detailed testimony about the Appellant’s crimes. N.T. Trial at 60-75, 78.

In the midst of her testimony, the two recorded phone calls were played for

the jury. See id. at 86. Officer Jason Reed of the East Pennsboro Township

Police Department testified that when he went to Ms. Woodard’s home the

day after the assault, he found a coat on the floor that Ms. Woodard

reported belonged to Appellant. Id. at 124, 128. Detective Shane Cohick of

the East Pennsboro Township Police Department testified that a search of

Appellant’s bedroom at his West Virginia residence recovered a black metal

box that contained a .40 caliber Glock pistol that was loaded with a full

magazine, including a bullet inside the barrel, with a laser sight. Id. at 202,
____________________________________________
2The hearing immediately preceded the trial, and it was transcribed as part
of the trial transcript.

                                           -7-
J-A15025-17


205-08, 210.         The jury heard testimony from a representative of AT&T

Wireless, the service provider for Appellant’s cellular telephone, that cell

phone     tower      location     records      for    Appellant’s    phone     corroborated

Ms. Woodard’s timeline of events and confirmed Appellant’s presence in the

vicinity of Ms. Woodard’s home at the time of the attack. Id. at 246, 252-

55; Trial Ct. Op. at 4.           Special Agent Matthew Zahm of the computer

forensics unit of the Pennsylvania Office of Attorney General testified that he

had found a document entitled “Diary of a Broken Man” on Appellant’s iPad,

and he related some of its contents; later, in response to a request from the

jury, the jury was given a copy of that document for its review in the jury

room.        N.T.    Trial   at   260,      262,     373-74.     Forensic     DNA     scientist

Brittni Andaloro      testified      that    Appellant’s       DNA   was    present     inside

Ms. Woodard’s vagina. N.T. Trial at 286, 293-94; Trial Ct. Op. at 4.

        On December 17, 2015, the jury convicted Appellant of the above

offenses. Appellant then was sentenced to an aggregate sentence of 20.5 to

43 years in a State Correctional Facility. Trial Ct. Op. at 4-5. At the time of

sentencing, the trial court stated that “a lesser sentence would depreciate

the seriousness of the crimes involved.” N.T. Sentencing at 7.

        On   April    8,     2016,    Appellant       filed   post-sentence    motions      for

modification of sentence and for a new trial on the basis that the verdict was

against the weight of the evidence.                  The post-sentence motion did not

challenge the sufficiency of the evidence. On May 24, 2016, the trial court

denied Appellant’s post-sentence motions.
                                   -8-
J-A15025-17


       On June 23, 2016, Appellant filed a notice of appeal. Appellant raises

four issues for our review:

       I.     Did the trial court abuse its discretion when it denied
       Appellant’s pre-trial motion to exclude a consensualized phone
       call and Appellant’s journal from the Commonwealth’s case in
       chief?

       II.   Whether the evidence was insufficient to prove beyond a
       reasonable doubt that Appellant is guilty of aggravated assault
       with a deadly weapon where Appellant’s conduct never caused
       any bodily injury with the deadly weapon?

       III. Did the trial court err in denying Appellant’s motion for a
       new trial when the jury’s verdict was against the weight of the
       evidence because the Commonwealth failed to meet its burden
       to sustain the alleged charges?

       IV.   Did the trial court abuse its discretion when it imposed
       consecutive sentences where Appellant’s conduct was not so
       egregious to warrant a twenty[] and one-half to forty-three
       (2[0].5-43) year sentence?[3]

Appellant’s Brief at 10 (reordered to facilitate disposition, and suggested

answers omitted).

                               Admission of Evidence

       The admission of evidence is committed to the sound discretion
       of the trial court and an appellate court may reverse only upon a
       showing that the trial court clearly abused its discretion.

          Admissibility depends on relevance and probative value.
          Evidence is relevant if it logically tends to establish a
          material fact in the case, tends to make a fact at issue
          more or less probable, or supports a reasonable inference
          or presumption regarding a material fact. Once evidence
          is found to be relevant, it will be inadmissible only if its

____________________________________________
3Appellant repeatedly states incorrectly in his brief that he was sentenced to
21.5-40 years. Appellant’s Brief at 10, 23-24.

                                           -9-
J-A15025-17


        probative value is substantially outweighed by the danger
        of unfair prejudice or confusion.

     Unfair prejudice is a tendency to suggest a decision on an
     improper basis or to divert the jury’s attention away from its
     duty of weighing the evidence impartially.

McFadden, 156 A.3d at 309 (citations and quotation marks omitted).

                           Recorded Telephone Calls

     Appellant argues:

     The trial court abused its discretion when it denied Appellant’s
     pre-trial motion to exclude . . . consensualized phone call[s] . . .
     from the Commonwealth’s case in chief . . . under theories of
     hearsay and that the evidence was more prejudicial than
     probative. . . . [N]othing in [the recorded calls] would amount to
     an admission that would warrant admission under the current
     rule of evidence.

Appellant’s Brief at 33.   The Commonwealth answers that “the trial court

properly admitted the recording of the consensual phone conversation . . .

because [it] qualif[ies] as admissible hearsay under the Rules of Evidence.”

Commonwealth’s Brief at 25; see also id. at 27.             The Commonwealth

continues that, when Appellant’s “statement is considered in the context of

Ms. Woodard confronting [Appellant] about the attack that occurred the

previous night, it is clear that it qualifies as an admission by an opposing

party and is admissible under Rule 803(25)(A).”       Id.   In holding that the

recordings were admissible, the trial court agreed with the Commonwealth:

     During the taped conversation, [Appellant] made numerous
     statements that can be characterized as admissions. . . .
     [Appellant’s] comments, considered in the context of the victim
     confronting [Appellant] the day after his brutal attack upon
     her[,] constitute sufficient admissions to permit them to be

                                    - 10 -
J-A15025-17


       offered against [Appellant]. This [trial] court did not err in
       admitting the recording of the telephone call.

Trial Ct. Op. at 6.

       Although, generally, “[a]ll relevant evidence is admissible,” Pa.R.E.

402, hearsay evidence, even if relevant, is usually not admissible. Pa.R.E.

802.    “‘Hearsay’ means a statement that (1) the declarant does not make

while testifying at the current trial or hearing; and (2) a party offers in

evidence to prove the truth of the matter asserted in the statement.”

Pa.R.E. 801(c).       However, an opposing party’s admission is not excluded

under the hearsay rule. Rule of Evidence 803(25)(A) states:

       The following are not excluded by the rule against hearsay,
       regardless of whether the declarant is available as a witness:
       ...

       An Opposing Party’s Statement.          The statement is offered
       against an opposing party and:

       (A) was made by the party in an individual or representative
       capacity . . . .

Pa.R.E. 803(25)(A). We have explained this exception as follows:

       Party admissions are not subject to hearsay exclusion because it
       is fair in an adversary system that a party’s prior statements be
       used against him if they are inconsistent with his position at
       trial. In addition, a party can hardly complain of his inability to
       cross-examine himself. A party can put himself on the stand
       and explain or contradict his former statements.         Thus, in
       criminal cases, th[e Supreme Court of Pennsylvania] has
       consistently held that a defendant’s out-of-court statements are
       party admissions and are exceptions to the hearsay rule.

Commonwealth v. Edwards, 903 A.2d 1139, 1157-58 (Pa. 2006)

(citations omitted; some formatting added), cert. denied, 549 U.S. 1344

                                      - 11 -
J-A15025-17


(2007).

       Appellant’s arguments in opposing admissibility of this evidence (and,

to some extent, the responses by the Commonwealth) are based on a

misunderstanding of Rule 803(25)’s hearsay exception for statements by an

opposing party.      To be admissible, the statement does not need to be a

confession to the crime. Commonwealth v. Simmons, 662 A.2d 621, 635

(Pa. 1995), cert. denied, 516 U.S. 1128 (1996). Indeed, it need not even

be contrary to the declarant’s interest. As we observed in Commonwealth

v. Hoyman, 561 A.2d 756, 761 (Pa. Super. 1989), “declarations against

interest and admissions are at times misunderstood by lawyers. A

declaration against interest must have been against the declarant’s interest

when made. No such requirement exists with respect to admissions.” 4 To

dispel the confusion, the drafters of the Rules of Evidence removed the

common term “admission” when describing the exception in Rule 803(25),

making clear that any “statement” by an opposing party is admissible, not

just an “admission.”       Pa.R.E. 803, Comment. Thus, Pennsylvania decisions

frequently admit statements by a criminal defendant that fall far short of an

admission of guilt.5 There is no dispute that the statements made during

____________________________________________
4 Declarations against interest fall under a different Rule of Evidence relating
to hearsay exceptions applicable where the declarant is unavailable as a
witness. See Pa.R.E. 804(b)(3).

5 See, e.g., Commonwealth v. Paddy, 800 A.2d 294, 312 & n.11 (Pa.
2002) (defendant’s warning that witness was “saying things she shouldn’t
say” was admissible as a statement by a party opponent); Commonwealth
(Footnote Continued Next Page)
                                          - 12 -
J-A15025-17


the recorded phone calls at issue here were made by Appellant. Accordingly,

they were statements by a party opponent that were admissible on

introduction by the Commonwealth under Rule 803(25); they are not

inadmissible hearsay.

      The trial court held that Appellant’s statements during the phone calls

not only were admissible exceptions to the hearsay rule but were probative

and not unduly prejudicial. We agree. During the first of the November 1,

2014 phone calls, when Ms. Woodard asked for an explanation of Appellant’s

conduct the night before, Appellant, who expressed a concern that

Ms. Woodard might be recording the call, responded, “You’re going to get a

letter in the mail.”    Cmwlth. Ex. 10, First Recorded Call, at approx. 5:55;

see id. at approx. 2:26 (inquiry by Appellant about whether call was being

recorded).6 In response to Ms. Woodard’s repeated pleas for an explanation,

(Footnote Continued) _______________________
v. Smith, 540 A.2d 246, 257 (Pa. 1988) (defendant’s statement asking
whether witness had seen decedent was admissible as an opposing party’s
statement); Commonwealth v. Tervalon, 345 A.2d 671, 676 (Pa. 1975)
(defendant’s statement contradicting wife’s statement about his
whereabouts on night crime committed admissible as party admission;
“extrajudicial statements made by a defendant may be used against that
defendant although they contain no admission of guilt”).

6 We have been hampered in our review of this issue by the absence from
the certified record of a transcript of the telephone calls. During the pretrial
hearing, the Commonwealth stated that it had a transcript of the recorded
calls “here somewhere” that it would provide to the trial court. N.T. Trial at
7. But it appears that the transcript never was provided, since the certified
record does not include it. The record does, however, contain a compact
disc that contains the audio recordings that were played before the jury, see
Cmwlth. Ex. 10, and we have listened to those recordings in deciding this
issue.

                                         - 13 -
J-A15025-17


Appellant stated that “I don’t have the words to help you right now” and “I

never planned on hurting you, killing you.”        Id. at approx. 9:34, 11:27.

Appellant made similar statements in the second call and, after again

expressing concern that he was being recorded, ended the call by stating

that he would tell Ms. Woodard what she wanted to know in another call that

he would make to her at an unscheduled time the next day.            Id., Second

Recorded Call, at approx. 0:45, 1:25, 7:25; see id. at approx. 4:43

(expressed concern about recording of call).

      Although Appellant’s statements during these calls were ambiguous,

we agree with the trial court that they were probative and admissible. They

evidenced   an   understanding     that   events   had   occurred   about   which

Ms. Woodard was seeking an explanation, a desire to disclaim an intent to

harm or kill Ms. Woodard, and an intention to provide an explanation at a

later time when police might not be listening. In opposing admission of the

statements, Appellant argues that they suggest that he had “a less than

rational state of mind” and “was questioning his sanity.” Appellant’s Brief at

34-35.   In the context of the facts of this case, we do not view that

possibility as so prejudicial to Appellant as to make these statements

inadmissible.    The appropriate meaning and interpretation to give the

statements was a question for the jury, which also was in the best position

to decide what weight should be assigned to them. The trial court did not

err in admitting the statements.


                                     - 14 -
J-A15025-17


                             Appellant’s Journal

      Appellant also contends that the trial court abused its discretion when

it denied Appellant’s pretrial motion to exclude his journal (or “diary”) from

the Commonwealth’s case in chief. Appellant’s Brief at 33. The journal, as

described by the trial court, “included an entry written just before the

assault occurred” that was addressed to Ms. Woodard and included “an

ominous ending: ‘Journal complete[, o]utcome [UNKNOWN].” Trial Ct. Op.

at 7; see also Cmwlth. Ex. 20, Attachment #2, at 1. Appellant asserts that

the journal was written by him before the incident at issue but “contain[s]

no plans to rape or injure [Ms.] Woodard.” Appellant’s Brief at 34-35. He

asserts that the admission of the journal was improper “under theories of

hearsay and that the evidence was more prejudicial than probative.” Id. at

35.

      The Commonwealth argues that Appellant’s “diary was comprised of

admissible hearsay as it showed his state of mind directly prior to the attack.

. . . [Appellant]’s diary meets the requirements of Rule 803(3) and was

properly admitted.”    Commonwealth’s Brief at 27-28.         The trial court

concluded: “Obsessive diary entries addressed to the victim written hours

before she was attached by [Appellant] are clearly relevant to establishing

his state of mind and motive on the night of the crime.” Trial Ct. Op. at 7.

      There is no dispute that the journal was written by Appellant.       We

therefore conclude that its content was admissible because it contained


                                    - 15 -
J-A15025-17


statements by a party opponent under Rule 803(25). We also conclude that

the journal was admissible under Pa.R.E. 803(3), which states:

      The following are not excluded by the rule against hearsay,
      regardless of whether the declarant is available as a witness:

      . . . A statement of the declarant’s then-existing state of mind
      (such as motive, intent or plan) or emotional, sensory, or
      physical condition (such as mental feeling, pain, or bodily
      health), but not including a statement of memory or belief to
      prove the fact remembered or believed unless it relates to the
      validity or terms of the declarant’s will.

      Throughout the journal, written in the days and hours immediately

preceding his crimes, Appellant wrote about his “feelings,” his “emotions,”

and how he “feel[s].” Cmwlth. Ex. 20, Attachment #2, at 1-2. Specifically,

he wrote about Ms. Woodard – what he “wants” from her, that he “know[s]

she doesn’t care one bit about [him],” and that he is “so angry” with her and

feels “anger towards her.”     Id. at 1-2.     These statements demonstrate

Appellant’s “state of mind” and his “emotional . . . condition,” both in

general and explicitly about Ms. Woodard.        Pa.R.E. 803(3).       Thus, the

journal was not excluded by the rule against hearsay.

      Appellant’s argument that the journal was unduly prejudicial mirrors

his argument regarding his statements during the recorded telephone calls,

and we reject it for the same reasons. We therefore hold that the trial court

did not abuse its discretion by permitting admission of the journal.

                                 Sufficiency

      Appellant contends that “the evidence was insufficient to prove beyond

a reasonable doubt that Appellant committed aggravated assault with a
                                - 16 -
J-A15025-17


deadly weapon where the Commonwealth’s evidence failed to establish that

Appellant caused any bodily injury with a deadly weapon . . . or attempted

to cause bodily injury with a deadly weapon[.]” Appellant’s Brief at 19-20.

      Our standard of review for a sufficiency of the evidence
      challenge is well established:

         A claim challenging the sufficiency of the evidence
         presents a question of law. We must determine whether
         the evidence is sufficient to prove every element of the
         crime beyond a reasonable doubt. We must view evidence
         in the light most favorable to the Commonwealth as the
         verdict winner, and accept as true all evidence and all
         reasonable inferences therefrom upon which, if believed,
         the fact finder properly could have based its verdict.

McFadden, 156 A.3d at 303 (citations omitted).

      Appellant argues that Ms. Woodard testified that he “struck” her “with

his hand knocking her to the floor, then drug her to the bedroom by her

hair.” Appellant’s Brief at 20 (citing N.T. Trial at 66). Appellant continues

that, “[o]n cross examination Ms. Woodard specifically stated that she was

punched or struck with an[] open hand three times on the left side of her

face knocking her to the floor.” Id. at 21 (citing N.T. Trial at 92). Appellant

maintains that this testimony demonstrates that he “never caused or

attempted to cause bodily injury with a deadly weapon.”        Id. at 22.   He

concludes: “Although Appellant did possess a weapon, it was never used on

[Ms.] Woodard.    Thus, the Commonwealth has failed to provide sufficient

evidence to show that Appellant caused or attempted to cause the requisite

bodily injury with a deadly weapon.” Id.


                                    - 17 -
J-A15025-17


       The Commonwealth insists that “[t]here is sufficient evidence to

sustain [Appellant]’s conviction of aggravated assault as the victim suffered

injury when [Appellant] forcibly raped her at gunpoint.”     Commonwealth’s

Brief at 13.      The Commonwealth asserts that Appellant’s argument “is

without merit as [Appellant] forcibly pressed the gun into the victim’s head

and face causing injury.” Id. The Commonwealth states:

       In this case, the evidence clearly supports [Appellant]’s
       conviction as Ms. Woodard testified that [Appellant] charged into
       her home with a handgun, shoved the handgun against her
       head, and proceeded to rape her at gunpoint. . . . Clearly, the
       jury’s finding of guilt is supported by sufficient evidence and
       [Appellant] must be denied relief.

Id. at 14-15.7

       The trial court stated that “this issue is waived,” because Appellant

“failed to raise this issue in any way” in his post-sentence motion. Trial Ct.

Op. at 10. However, because a challenge to the sufficiency of the evidence

may be raised for the first time on appeal, Appellant did not waive this

claim, even though he did not include it in his post-sentence motions. See

Pa.R.Crim.P. 606(A)(7); Commonwealth v. Wertelet, 696 A.2d 206, 208

n.2 (Pa. Super. 1997).

       The trier of fact is free to believe all, part, or none of the evidence.

Commonwealth v. Melvin, 103 A.3d 1, 40 (Pa. Super. 2014). Moreover,

____________________________________________
7 The Commonwealth adds that Appellant’s “sentence on Aggravated Assault
is concurrent to sentences on several other charges. Even if this Court were
to find that there is insufficient evidence, [Appellant]’s aggregate sentence
would not change.” Commonwealth’s Brief at 15 n.11.

                                          - 18 -
J-A15025-17


the trier of fact may base a conviction solely on circumstantial evidence. In

reviewing the evidence, the appellate court may not weigh the evidence and

substitute its judgment for that of the fact-finder. Id.

       “A person is guilty of aggravated assault if he attempts to cause or

intentionally or knowingly causes bodily injury to another with a deadly

weapon[.]”    18 Pa.C.S. § 2702(a)(4).     Section 2301 of the Crimes Code

defines “bodily injury” as “[i]mpairment of physical condition or substantial

pain.” 18 Pa.C.S. § 2301. Section 2301 likewise defines “deadly weapon”

as:

       Any firearm, whether loaded or unloaded, or any device
       designed as a weapon and capable of producing death or serious
       bodily injury, or any other device or instrumentality which, in the
       manner in which it is used or intended to be used, is calculated
       or likely to produce death or serious bodily injury.

Id.

       Here, viewing the     evidence   in a light most favorable to the

Commonwealth as the verdict winner, the record establishes that Appellant

repeatedly pressed his firearm against Ms. Woodard’s head, and she suffered

facial bruising. See McFadden, 156 A.3d at 303; see also Trial Ct. Op. at

3.    The jury, as factfinder, properly could have based its verdict on the

reasonable inference that Ms. Woodard’s facial bruising was caused by

Appellant pressing the firearm to her face and head. See McFadden, 156

A.3d at 303; see also Trial Ct. Op. at 3. We have held that bruising may

constitute “bodily injury” as defined in Section 2301. See In the Interest

of M.H., 758 A.2d 1249, 1252 (Pa. Super. 2000), appeal denied, 766 A.2d
                                 - 19 -
J-A15025-17


1250 (Pa. 2001). Although the firearm that inflicted this injury was not used

in the traditional way, it still meets Section 2301’s definition of a “deadly

weapon” (“[a]ny firearm, whether loaded or unloaded”).            Hence, the

evidence was sufficient to prove every element of 18 Pa.C.S. § 2702(a)(4)

beyond a reasonable doubt. See McFadden, 156 A.3d at 303. Appellant’s

sufficiency challenge therefore fails.

                           Weight of the Evidence

      Next, Appellant contends:

      The trial court erred in denying Appellant’s motion for a new trial
      when the jury’s guilty verdict was against the weight of the
      evidence because the Commonwealth failed to meet its burden
      to sustain the charges of rape, [involuntary deviant sexual
      intercourse], burglary, sexual assault, aggravated assault,
      possession of a firearm prohibited, criminal trespass, unlawful
      restraint, terroristic threats, and simple assault.

Appellant’s Brief at 27.

      A motion for a new trial alleging that the verdict was against the
      weight of the evidence is addressed to the discretion of the trial
      court. An appellate court, therefore, reviews the exercise of
      discretion, not the underlying question [of] whether the verdict
      is against the weight of the evidence.

Commonwealth v. Ramtahal, 33 A.3d 602, 609 (Pa. 2011) (citation

omitted).

      The weight of the evidence is exclusively for the finder of fact[,]
      who is free to believe all, none or some of the evidence and to
      determine the credibility of the witnesses.

      Appellate review of a weight claim is a review of the exercise of
      discretion, not of the underlying question of whether the verdict
      is against the weight of the evidence. Because the trial judge
      has had the opportunity to hear and see the evidence presented,
      an appellate court will give the gravest consideration to the
                                    - 20 -
J-A15025-17


      findings and reasons advanced by the trial judge when reviewing
      a trial court’s determination that the verdict is against the weight
      of the evidence. One of the least assailable reasons for granting
      or denying a new trial is the lower court’s conviction that the
      verdict was or was not against the weight of the evidence and
      that a new trial should be granted in the interest of justice.

      In order for a defendant to prevail on a challenge to the weight
      of the evidence, the evidence must be so tenuous, vague and
      uncertain that the verdict shocks the conscience of the court.
      . . . [A]n appellate court cannot substitute its judgment for that
      of the finder of fact.

Commonwealth v. Talbert, 129 A.3d 536, 545–46 (Pa. Super. 2015)

(internal citations and quotation marks omitted; some formatting added),

appeal denied, 138 A.3d 4 (Pa. 2016).

      Here, the trial court addressed Appellant’s weight of the evidence

challenge as follows:

      At the hearing on [Appellant]’s Post-sentence Motion, his counsel
      argued that the jury’s verdict was against the weight of the
      evidence because even though the alleged attack occurred on
      Halloween night in a crowded residential neighborhood, a police
      canvass of the area revealed no witnesses who heard the attack.
      He also argued that despite [Ms. Woodard]’s account of the
      attack, there were no visible extreme physical injuries on her
      body to substantiate her claims.

      These allegations are insufficient to shock the court’s conscience
      and compel us to order a new trial. First, whether people who
      may have been outside of [Ms. Woodard]’s home heard the
      attack is really not relevant.          Next, [Appellant] raped
      [Ms. Woodard] at gunpoint thereby using the weapon to force
      her compliance which would help explain the lack of extreme
      physical injuries. Also, as noted by the nurse’s testimony at
      trial, lack of evidence of physical trauma is not necessarily
      evidence that a rape did not occur. Finally, [t]here was DNA
      evidence showing [Appellant] had had intercourse with
      [Ms. Woodard] and his coat was left at the scene of the crime.
      Based on these facts and all the evidence introduced at trial the

                                     - 21 -
J-A15025-17


       court is well-satisfied that the jury’s verdicts are not against the
       weight of the evidence.

Trial Ct. Op. at 8. We agree with the trial court’s reasoning.

       Appellant essentially asks us to reassess Ms. Woodard’s credibility and

to reweigh the testimony and the evidence presented at trial.         Appellant’s

Brief at 27-32. We cannot and will not do so. See Talbert, 129 A.3d at

546.     The jury found credible Ms. Woodard’s testimony, which was

corroborated by other testimony and physical evidence.           See id. at 545.

Thus, the verdict was not so contrary to the evidence as to shock the court’s

conscience, see id., and we discern no abuse of discretion by the trial court.

See Ramtahal, 33 A.3d at 609.

                                   Sentencing

       Lastly, Appellant argues:

       The trial court erred when it denied Appellant’s post-sentence
       motion for modification of sentence where Appellant’s
       incarceration for twenty[] and a half to forty-three years
       (2[0].5-43), essentially amounts to a life sentence, and fails to
       consider the issues of protection of the public, gravity of the
       offense as it relates to the victim and the community, and the
       rehabilitative needs of the Appellant as required by 42 Pa.C.S.A.
       §9721(b).

Appellant’s Brief at 23.      Appellant also maintains that his sentence is

“manifestly excessive such that it constitutes too severe a punishment where

Appellant’s incarceration for twenty[] and a half to forty-three (2[0].5-43)

years[] essentially amounts to a life sentence[.]” Id. at 23-24. Additionally,

Appellant insists that the “[t]rial court failed to consider the relationship


                                      - 22 -
J-A15025-17


between the [A]ppellant and [Ms.] Woodard” and that “[Ms.] Woodard

suffered no physical injury as a result of the offenses.” Id. at 25.

      The Commonwealth responds that the trial court “did not abuse its

discretion” when Appellant’s “sentence is within the standard guideline range

and   when     [Appellant]   brutally   raped   the    victim   at     gunpoint.”

Commonwealth’s Brief at 16.

      The trial court observed that Appellant’s sentence “is a standard range

sentence and in light of the horrible violence inflicted on the victim, it was

wholly appropriate.”   Trial Ct. Op. at 9.   The trial court reiterated that “a

lesser sentence would depreciate the seriousness of the crimes involved.”

Id. It “submits that this standard range sentence is not disproportionate to

[Appellant]’s crimes.” Id.

      “A challenge to the discretionary aspects of a sentence is not

appealable as of right.” Commonwealth v. Luketic, 162 A.3d 1149, 1159

(Pa. Super. 2017) (citation and internal brackets omitted). We will exercise

our discretion to consider such a petition only if (1) the appellant has filed a

timely notice of appeal; (2) he has preserved the sentencing issue at the

time of sentencing or in a motion to reconsider and modify his sentence; (3)

he presents the issue in a properly framed statement in his brief under Rule

2119(f) of the Rules of Appellate Procedure, pursuant to Commonwealth v.

Tuladziecki, 522 A.2d 17 (Pa. 1987); and (4) in the words of Section

9781(b) of the Sentencing Code, 42 Pa.C.S. § 9781(b), “it appears that

there is a substantial question that the sentence imposed is not appropriate
                                    - 23 -
J-A15025-17


under this chapter.” See, e.g., Commonwealth v. Haynes, 125 A.3d 800,

807 (Pa. Super. 2015), appeal          denied, 140 A.3d 12 (Pa. 2016);

Commonwealth v. Zelinski, 573 A.2d 569, 574-75 (Pa. Super.), appeal

denied, 593 A.2d 419 (Pa. 1990).        “A defendant presents a substantial

question when he sets forth a plausible argument that the sentence violates

a provision of the Sentencing Code or is contrary to the fundamental norms

of the sentencing process.” Luketic, 162 A.3d at 1160 (citation omitted).

     Here, Appellant filed a timely notice of appeal, preserved his

sentencing issue in a post-sentence motion to modify his sentence, and

presented the issue in a properly framed statement in his brief pursuant to

Pa.R.A.P. 2119(f). See Appellant’s Brief at 17-18; see also Tuladziecki,

522 A.2d 17; Haynes, 125 A.3d at 807; Zelinski, 573 A.2d at 574-75.

Finally, Appellant presents a substantial question by setting forth an

argument that his sentence violates 42 Pa.C.S. § 9721(b), a provision of the

Sentencing Code.   Appellant’s Brief at 18; see also Luketic, 162 A.3d at

1160. We will thus exercise our discretion to consider Appellant’s sentencing

claim. See Haynes, 125 A.3d at 807; Zelinski, 573 A.2d at 574-75.

     Our standard of review follows:

     Sentencing is a matter vested in the sound discretion of the
     sentencing judge, and a sentence will not be disturbed on appeal
     absent a manifest abuse of discretion. In order to establish that
     the sentencing court abused its discretion, the defendant must
     establish, by reference to the record, that the sentencing court
     ignored or misapplied the law, exercised its judgment for
     reasons of partiality, prejudice, bias or ill will, or arrived at a
     manifestly unreasonable decision. The rationale behind such
     broad discretion and the concomitantly deferential standard of
                                   - 24 -
J-A15025-17


      appellate review is that the sentencing court is in the best
      position to determine the proper penalty for a particular offense
      based upon an evaluation of the individual circumstances before
      it.   To determine whether the trial court made the proper
      considerations during sentencing, an appellate court must, of
      necessity, review all of the judge’s comments. As this Court has
      stated, the judge’s statement must clearly show that he has
      given individualized consideration to the character of the
      defendant. . . . [I]t is an abuse of discretion when the nature of
      the criminal act is used as the sole basis for the determination of
      the length of sentence.

Luketic, 162 A.3d at 1162-63, 1165 (internal brackets, citations, and

quotation marks omitted).

      We will address each of Appellant’s reasons for contesting his sentence

in turn. First, Appellant contends that his sentence “essentially amounts to a

life sentence.”   Appellant’s Brief at 23; see also id. at 23-24.           In

Commonwealth v. Baker, 72 A.3d 652, 664 (Pa. Super. 2013), appeal

denied, 86 A.3d 231 (Pa. 2014), we held that a sentence of 15-31 years’

imprisonment for various drug offenses was not unreasonable, despite the

fact that the defendant was seventy years old, because the sentencing court

considered the defendant’s personal characteristics, including his age.     We

held that so long as that the sentencing court was aware of the defendant’s

age and considered it during sentencing, a sentence that may result in the

defendant spending the remainder of his life incarcerated is not an abuse of

discretion. Id.

      Here, Appellant was fifty years old at his sentencing hearing and was

sentenced to 20.5-43 years’ confinement. As in Baker, the trial court was

aware of Appellant’s age, because defense counsel informed it that Appellant
                                   - 25 -
J-A15025-17


was fifty years old during the hearing on Appellant’s post-sentence motion.

Trial Ct. Op. at 9. 8      Hence, the trial court did take Appellant’s age into

consideration.

       Next, Appellant argued that his sentence “fails to consider the issues

of protection of the public, gravity of the offense as it relates to the victim

and the community[.]”          Appellant’s Brief at 23.    Appellant adds that the

“[t]rial court failed to consider the relationship between the [A]ppellant and

[Ms.] Woodard.”          Appellant’s Brief at 25.         The record belies these

contentions, as the trial court specifically considered these factors, stating

that it reflected upon “the horrible violence inflicted on the victim” and that

“a lesser sentence would depreciate the seriousness of the crimes involved,”

i.e., the gravity of the offense. Trial Ct. Op. at 9 (quoting N.T. Sentencing at

7); see also Appellant’s Brief at 23.9

       As for Appellant’s related assertion that “[Ms.] Woodard suffered no

physical injury as a result of the offenses,” Appellant’s Brief at 25, we agree

with the trial court’s observation that Appellant has “sought to minimize the
____________________________________________
8 In Baker, the defendant potentially would have been released when he
was 85 years old upon completing his minimum sentence. Here, Appellant
will be just over 70 years old (the same age as the Baker defendant at the
time of his sentencing) upon completing his minimum sentence.

9 Appellant’s argument that the trial court failed to consider “the relationship
between the [A]ppellant and [Ms.] Woodward” is that: “This was not the act
of a serial rapist; this was an incident between two people who had dated for
almost a year.” Appellant’s Brief at 25. It is not entirely clear what Appellant
is suggesting by this argument, but we discern no ground to conclude that
Appellant’s rape of Ms. Woodward at gunpoint following their earlier dating
relationship should in any way be deemed mitigating.

                                          - 26 -
J-A15025-17


degree of physical violence employed by [him] during the assault.” Trial Ct.

Op. at 9.    Ms. Woodard was raped at gunpoint and also suffered facial

bruising, id. at 3, therefore belying Appellant’s claim that she “suffered no

physical injury.” Appellant’s Brief at 25.

      Appellant further maintains that the trial court did not consider his

rehabilitative needs. Appellant’s Brief at 15, 23-26. But Appellant fails to

explain what these rehabilitative needs are, and, thus, we conclude he has

not established entitlement to relief on this point.

      For all of these reasons, we conclude that all of Appellant’s issues on

appeal are meritless.

      Judgment of sentence affirmed.




Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 11/2/2017




                                     - 27 -
                                                                       Circulated 10/10/2017 04:06 PM




COMMONWEAL TH                             IN THE COURT OF COMMON PLEAS OF
                                          CUMBERLAND COUNTY, PENNSYLVANIA

       v.
ROBERT JACKSON                            CP-21-CR-3688-2014


                OPINION PURSUANT TO PENNSYLVANIA RULE OF APPELLATE

                                        PROCEDURE 1925

Masland, J., October 6, 2016:--

      The Defendant, Robert Emanuel Jackson, Jr., following his convictions and

judgment of sentence for the offenses of Rape, Involuntary Deviate Sexual Intercourse,

Burglary, Sexual Assault, Aggravated Assault, Criminal Trespass, Unlawful Restraint,

Terroristic Threats, Simple Assault, and Person Not to Possess a Firearm, complains of

the following matters on appeal:

              1. The trial court erred by denying [Defendant's] pre-trial
              motion to exclude the recorded phone conversation between
              [Defendant] and the victim.
              2. The trial court erred by denying [Defendant's] pre-trial
              motion to exclude the contents of [Defendant's] diary seized
              by the Commonwealth.
              3. The trial court abused its discretion when it sentenced
              [Defendant] disproportionately to the crimes for which he
             was convicted.
             4. The trial court erred when it denied [Defendant's] post
             sentence motion based on the Jury's verdict being against            :,"'
                                                                                ;~"ti;('°')     ~..:.)"'\
                                                                               r .'. fR-       (-:)
             the weight of the evidence.
              5. The trial court erred by denying [Defendant's] motion for    {:};~ ~::
             judqrnent of acquittal pertaining to the sufficiency of the      2'.i::;~        o'-i            r:.:.,:.,:;:,~
                                                                                                              ~
             evidence for the aggravated assault - causing bodily injury      nn":)
                                                                              (-,             .:q            .{"!':t,o,,;'1:1

                                                                                                            tho
             with a deadly weapon count.
                                                                             ?}i~ ;                         ni:·. .~~'
                                                                                                            \"'"J
                                                                                                                   . .\1

Statement of Matters Complained of on Appeal, filed August 19, 2016.
 CP-21-CR-3688-2014


                                            I. Facts

      . In December 2013, the victim, J.W., began a romantic relationship with the

 Defendant, Robert Jackson, whom she had met online. In September 2014, she

 unilaterally ended the relationship.   Despite the end of the relationship, the Defendant

would not stop contacting the victim by phone and social media forcing her to block him

electronically on all platforms. All this notwithstanding, on October 21, the Defendant

showed up at the victim's house unannounced and uninvited, pushed his way in and

pressured the victim into a discussion about their relationship.   Ultimately, she

convinced him to leave, which he did without harming her, though he was extremely

angry she had not permitted him to stay overnight.

       Ten days later, on Halloween night, the victim was alone in her home getting

ready to go out with friends. There was a knock at her door and, again, it was

Defendant arriving uninvited. She told him to leave and refused to allow him inside.

However, Defendant begged and pleaded that he only wanted to speak to her for five

minutes.   Eventually, the victim opened the door and the Defendant entered with a gun

drawn which he put to her head. She screamed and he pushed her inside the house.

He struck her in the face with his hand knocking her to the floor. With the gun held to

her head, he said, "I'm going to kill you, bitch, and I'm going to kill myself." Notes of

Testimony, December 14, 15, 16, and 17 at 66 (hereafter N.T. at_).        The Defendant

then grabbed the.victim by her hair and pulled her across the floor into her bedroom

while she begged for her life.

       Once in the bedroom, the Defendant closed the door and pointed the gun at the

victim. As he forced the victim to take her clothes off, he taunted her by tracing the



                                              -2-
 CP-21-CR-3688-2014


 point from the laser scope of the gun over various parts of her body. He demanded she

 perform oral sex on him and threatened that if she failed to comply her children would

 never see her again. During these threats the Defendant removed the jacket he was

 wearing but kept his clothes on while he had his penis out and was masturbating.        The

 Defendant began counting out loud threatening that if the victim did not comply with his

 demands by the time he reached 1 O he would kill her. In fear for her life and against her

will, the victim complied, and performed oral sex on the Defendant. During the entire

time she was being forced to have the Defendant's penis in her mouth, he had the gun

pressed against her head.

        After a period of time, the Defendant forced the victim onto her bed and

penetrated her vaginally.   He was not wearing a condom and ejaculated almost

immediately.   He then attempted to penetrate her anally but, in pain, she screamed and

jumped away. At that moment, the Defendant's demeanor suddenly changed. With

seeming remorse, he said he couldn't believe he hit her and raped and that he could not

go to jail. Still in fear for her life, as the Defendant remained armed, the victim told him

that she would never tell anyone what happened and tried to convince him to consider

his love for his children and just to leave peacefully.

        In an apparent attempt to explain his actions and state of mind, the Defendant

then forced the victim to read out loud entries from his personal journal that were stored

on his cellular phone. After, the victim finished reading the journal entries the

Defendant professed his love for her repeatedly and then left. As a result of attack, the

victim suffered facial bruising and fear for her life and safety and the safety of her

children.



                                             -3-
 CP-21-CR-3688-2014


        In extreme distress and afraid the Defendant may return, the victim's first

 concern was for her two children who were out with friends. She left to pick up her

 children and took them to the home of a close friend. On the ride over, she called 911

to report the attack. After leaving her children with her friend, the victim proceeded to

the East Pennsboro Police Department. The court notes that at trial defense counsel

attacked some of the victim's recollection of the precise series of events that would

follow. Regardless, she credibly testified that in the ensuing hours she made a

statement to police, had a rape kit examination performed on her at Harrisburg Hospital,

and then later went with an officer to inspect her house,

       Shortly thereafter, under the supervision of police, the victim made a recorded

phone call to the Defendant where she confronted him about the attack. During the call

he was apologetic and made several statements that could be construed as admissions.

Police also discovered Defendant's coat at the scene of the crime. Further investigation

revealed an iPad belonging to the Defendant that contained a file entitled "Journal" that

contained statements similar to those included in the digital journal the victim was

forced to read on the night of the attack. Police also discovered a handgun with a laser

scope matching the one used in the attack in the Defendant's home in West Virginia.

Cell phone tower location records for the Defendant's phone also corroborated the

victim's timeline of events and confirmed the Defendant's presence in the vicinity of the

victim's home at the time of the attack. Finally, the rape kit examination and DNA

analysis resulted in a match for the Defendant's semen.

       Based on these facts, the Defendant was arrested and charged with numerous

sexual offenses. Following a jury trial, he was convicted of the majority of those



                                            -4-
                              )
 CP-21-CR-3688-2014


 offenses and was sentenced to an aggregate sentence of 20.5 to 43 years in a State

 Correctional Facility.

                                        II. Discussion

                                  A. Phone Conversation

        The Defendant argues the court erred by denying his pre-trial motion to exclude

the recorded phone conversation between himself and the victim on the basis that it

constituted impermissible hearsay.

       'The admission of evidence is within the sound discretion of the trial court and

will be reversed only upon a showing that the trial court clearly abused its discretion."

Commonwealth v. Mitchell, 902 A.2d 430, 452 (Pa. 2006). Even if a trial court makes

an erroneous evidentiary ruling, that mistake will not justify a new trial if it constitutes

harmless error. Harmless error exists where:

              (1) the error did not prejudice the defendant or the prejudice
              was de minimis; (2) the erroneously admitted evidence was
              merely cumulative of other untainted evidence which was
              substantially similar to the erroneously admitted evidence; or
              (3) the properly admitted and uncontradicted evidence of
              guilt was so overwhelming and the prejudicial effect of the
              error was so insignificant by comparison that the error could
              not have contributed to the verdict.

Commonwealth v. Hutchinson, 811 A.2d 556, 561 (Pa. 2002).

       Hearsay is an out-of-court statement offered in evidence to prove the truth of the

matter asserted. Pa.RE. 801(c). Generally, hearsay testimony is inadmissible at trial.

Pa.RE. 802. However, Rule 803 provides several exceptions to the hearsay rule,

relevant here:

              Rule 803. Exceptions to the Rule Against Hearsay-
              Regardless of Whether the Declarant Is Available as a
              Witness

                                              -5-
    CP-21-CR-3688-2014


                The following are not excluded by the rule against hearsay,
                regardless of whether the declarant is available as a witness:
                ***
                (25) An Opposing Party's Statement. The statement is
                offered against an opposing party and:
                (A) was made by the party in an individual or representative
                capacity[.]
    Pa.RE. 803(25)(E).1

           During the taped conversation, the Defendant made numerous statements that

    can be characterized as admissions. When confronted by the victim, the Defendant

    said, "I never meant to hurt you. I'll write you a letter and explain everything to you."

    N.T. at 7. These comments, considered in the context of the victim confronting the

    Defendant the day after his brutal attack upon her constitute sufficient admissions to

    permit them to be offered against the Defendant. This court did not err in admitting the

    recording of the telephone call.

                                                   B. Diary

           Next, the Defendant argues the court erred in allowing the contents of his diary to

be admitted into evidence on the grounds that it is hearsay and contains no admissions

that would make it otherwise admissible.             The Commonwealth argued that it was

admissible to show the Defendant's present state of mind. As previously recited there

are several exceptions to the hearsay doctrine. The Rules provide for the admissibility

of "[a] statement of the declarant's then-existing state of mind (such as motive, intent or



1
    The Explanatory Comment to Rule 803(25)(E) provides:

          The statements in this exception were traditionally, and in prior versions of both the Federal Rules
          of Evidence and the Pennsylvania Rules of Evidence, called admissions, although in many cases
          the statements were not admissions as that term is employed in common usage. The new
          phrase used in fhefederal rules--an opposing party's statement--more accurately describes these
          statements and is adopted here.

Pa.R.E(803)(25)(E) (Explanatory Comment).

                                                      -6-
CP-21-CR-3688-2014


plan) or emotional, sensory, or physical condition (such as mental feeling, pain, or

bodily health) .... Pa.RE. 803(3).

       Here, the diary included an entry written just before the assault occurred

addressed to the victim describing how the Defendant missed the victim and wanted to

get back together with her. It also included an ominous ending: "Journal complete.

Outcome unknown." N.T. at 10. Obsessive diary entries addressed to the victim written

hours before she was attacked by the Defendant are clearly relevant to establishing his

state of mind and motive on the night of the crime. Accordingly, the evidence was both

admissible and relevant.

                               C. Weightof the Evidence

      The Defendant contends that the court erred when it denied his post-sentence

motion based on the jury's verdicts being against the weight of the evidence. Our

Superior Court has stated:

             An allegation that the verdict is against the weight of the
             evidence is addressed to the discretion of the trial court. Our
             Supreme Court has explained that appellate review of a
             weight claim is a review of the exercise of discretion, not of
             the underlying question of whether the verdict is against the
             weight of the evidence. A motion for new trial on the
             grounds that the verdict is contrary to the weight of the
             evidence, concedes that there is sufficient evidence to
             sustain the verdict. Thus, the trial court is under no obligation
             to view the evidence in the light most favorable to the verdict
             winner. A new trial should be awarded when the jury's
             verdict is so contrary to the evidence as to shock one's
             sense of justice and the award of a new trial is imperative so
             that right may be given another opportunity to prevail.
             Stated another way, . . . this Court has explained that the
             evidence must be so tenuous, vague and uncertain that the
             verdict shocks the conscience of the court.




                                           -7-
CP-21-CR-3688-2014


Commonwealth v. Sullivan, 820 A.2d 795, 805-06 (Pa. Super. 2003) (citations and

internal quotation marks omitted).

       At the hearing on the Defendant's Post-sentence Motion, his counsel argued that

the jury's verdict was against the weight of the evidence because even though the

alleged attack occurred on Halloween night in a crowded residential neighborhood, a

police canvass of the area revealed no witnesses who heard the attack. He also argued

that despite the vlctlm's account of the attack, there were no visible extreme physical

injuries on her body to substantiate her claims.

       These allegations are insufficient to shock the court's conscience and compel us

to order a new trial. First, whether people who may have been outside of the victim's

home heard the attack is really not relevant. Next, the Defendant raped the victim at

gunpoint thereby using the weapon to force her compliance which would help explain

the lack of extreme physical injuries. Also, as noted by the nurse's testimony at trial,

lack of evidence of physical trauma is not necessarily evidence that a rape did not

occur. Finally, here was DNA evidence showing the Defendant had had intercourse

with the victim and his coat was left at the scene of the crime. Based on these facts and

all the evidence introduced at trial the court is well-satisfied that the jury's verdicts are

not against the weight of the evidence.

                              D. Disproportionate Sentence

       The Defendant complains that the court erred by sentencing his

disproportionately to the crime for which he was convicted. Following the Defendant's

convictions, the court sentenced him to an aggregate sentence of not less than 20 and

one half years to not more than 43 years. At the hearing on the Defendant's post-



                                              -8-
~    CP-21-CR-3688-2014


     sentence motion, his counsel argued that this court's judgment of sentence was too

     harsh as it ignored the protective needs of the community as the Defendant only had

     one victim rather than several. Counsel also noted that as the Defendant was 50 years

     old, such a sentence would amount to a life sentence. Counsel also sought to minimize

    the degree of physical violence employed by the Defendant during the assault.

           As the Commonwealth noted, the sentence imposed is a standard range

    sentence and in light of the horrible violence inflicted on the victim, it was wholly

    appropriate.   This court agreed and stated, "a lesser sentence would depreciate the

    seriousness of the crimes involved." In re Transcript of Proceedings Motion to Modify

    Sentence, May 23, 2016 at 7. The court submits that this standard range sentence is

    not disproportionate to the Defendant's crimes.

     E. Sufficiency of the Evidence - Aggravated Assault (Causing Bodily Injury with a

                                         Deadly Weapon)

           The Defendant argues the court erred by denying his motion for judgment of

    acquittal pertaining to the sufficiency of the evidence for the aggravated assault -

    causing bodily injury with a deadly weapon count.

           "The standard of reviewing the sufficiency of the evidence is whether the

    evidence admitted at trial and all reasonable inferences drawn therefrom, when viewed

    in the light most favorable to the Commonwealth as the verdict winner, is sufficient to

    support all the elements of the offense beyond a reasonable doubt." Commonwealth v.

    Strouse, 909 A.2d 368, 368-69 (Pa. Super. 2006). "The Commonwealth need not

    preclude every possibility of innocence or establish the defendant's guilt to a

    mathematical certainty."   Commonwealth v. Brotherson, 888 A.2d 901, 904 (Pa. Super.



                                                 -9-
     .
 CP-21-CR-3688-2014


 2005). "The finder of fact-here, the jury-exclusively weighs the evidence, assesses

 the credibility of witnesses, and may choose to believe all, part, or none of the

 evidence." Commonwealth v. Sanchez, 36 A. 3d 24, 39 (Pa. 2011) (internal citations

 omitted).

         To establish aggravated assault- causing bodily injury with a deadly weapon,

the Commonwealth must prove the Defendant "attempt[ed] to cause or intentionally or

knowingly cause[dJ bodily injury to another with a deadly weapon ... " 18 Pa.C.S. §

2702(a)(4).    Bodily injury is defined asan "[iJmpairment of physical condition or

substantial pain." 18 Pa.C.S. §2301. The statutory definition of deadly weapon

includes, "(a]ny firearm, whether loaded or unloaded .... " Id.

         First, this issue is waived. At the close of the case, the Defendant moved for

acquittal on this count, which the court denied, noting at the time that this could present

an issue to be handled post trial. However, in his post-sentence motion, the Defendant

failed to raise this issue in any way, thus depriving the court the opportunity to

reevaluate its previous decision. The Defendant cannot now revive his objection by

raising it in his concise statement of matter complained of on appeal. Further, even if

the court were to reach this issue on the merits, the victim credibly testified that during

the assault the Defendant forcefully pressed the gun against her head and that she

suffered bruising on her face; though it is not totally clear what contact caused the

bruising, some harm occurred. On these facts and allowing full deference to the jury's

role as fact-finder, the jury's verdict of guilty for aggravated assault - cause bodily injury

with a deadly weapon is supported by substantial evidence.




                                             -10-
                             \
   ..                            I
CP-21-CR-3688-2014


                                         Ill. Conclusion

        For all these reasons, this jury's verdicts of guilty and this court's judgment of

sentence should be affirmed in all respects.

                                                    By the Court,


                                              ~:;;~
                                                     ,.,..·   .-
                                                    . -~.·-'"~_--··
                                                                   .---·
                                                                           .   -
                                                                                   0···
                                                                                   .. ·

                                                                                          .-·
                                                                                                ,·   .·· .




                                                    Albert H. Masland, J.



Charles J. Volkert, Jr., Esquire
For the Commonwealth

Eric Delp, Esquire
For Defendant

                           ·ocr o 6 201s
 Copies mailed on                    _




                                             -11-